


110 HR 1327 IH: Protective Equipment for America’s

U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1327
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2007
			Ms. Roybal-Allard
			 (for herself and Mr. George Miller of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and
			 Labor
		
		A BILL
		To direct the Occupational Safety and Health
		  Administration to complete its rulemaking on Employer Payment for Personal
		  Protective Equipment for workers.
	
	
		1.Short titleThis Act may be cited as the
			 Protective Equipment for America’s
			 Workers Act.
		2.FindingsThe Congress finds the following:
			(1)The use of personal protective equipment
			 (PPE), such as respirators, chemical resistant clothing, metal mesh gloves,
			 lifelines and lanyards, safety glasses, and face shields substantially reduces
			 the fatalities and injuries among the Nation’s workers.
			(2)An estimated 20
			 million workers use PPE on a regular basis to protect them from job
			 hazards.
			(3)In some jobs,
			 including many low-wage jobs dominated by immigrant workers, personal
			 protective equipment is a worker’s principal protection from harm.
			(4)Data from the
			 Bureau of Labor Statistics show that in 2005 there were over 4 million
			 non-fatal injuries in the private sector and over 5,700 fatalities.
			(5)In
			 1999, the Occupational Safety and Health Administration (OSHA) proposed a rule
			 to require employers to pay for PPE needed to protect workers exposed to
			 hazards on the job.
			(6)The proposed rule did not impose new
			 obligations on employers to provide PPE, but simply clarified their
			 responsibility to pay for it.
			(7)According to OSHA, the PPE rule would
			 prevent nearly 48,000 injuries and as many as 7 fatalities each year.
			(8)OSHA first estimated that the final PPE
			 rule would be issued in 2000, but the agency missed that deadline and has
			 missed the subsequent deadlines announced in its semi-annual regulatory agenda
			 in 2004, 2005, and 2006.
			(9)Since 1999, when OSHA first proposed the
			 PPE rule, workers have suffered almost 400,000 injuries and more than 50 deaths
			 that could have been prevented had the rule been issued, according to OSHA
			 estimates.
			3.OSHA rulemaking
			 on personal protective equipmentNotwithstanding any other provision of law,
			 not later than 30 days after the enactment of this Act, the Secretary of Labor
			 shall issue a final rule under the Occupational Safety and Health Act of 1970
			 (29 U.S.C. 651 et seq.) on Employer Payment for Personal Protective Equipment,
			 which shall provide no less protection to employees and shall have no further
			 exceptions from the employer payment requirement than the proposed rule
			 published in the Federal Register on March 31, 1999.
		
